DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 102
Claims 1-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Werner (US 4,653,200).  The claims are reasonably and broadly construed, in light of the accompanying specification, as being disclosed by Werner as teaching:
a clothes dryer (see title and abstract) comprising: 
a drum 22 to stir clothes accommodated therein; 
an exhaust duct 28 configured to discharge air inside the drum (expressly disclosed at column 2 lines 10-28); 
a lint removing device 40 including a filter to remove lint in air discharged to the exhaust duct (expressly disclosed at column 2 lines 29-47); and 
a foreign-substance separating plate 42, 56, 46 installed between the exhaust duct and the lint removing device to separate solid foreign substances in the air discharged to the exhaust duct (expressly disclosed at column 2 lines 48-56).  Werner also discloses the claimed foreign-substance separating plate includes an inclined surface inclined toward the outside of the lint removing device (expressly disclosed in figure 2), wherein the foreign-substance separating plate includes a plurality of the foreign-substance separating plates disposed in a stepped shape with a gap therebetween (expressly disclosed in figure 5), wherein between two of the foreign-.
Claim Rejections - 35 USC § 103
Claims 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Werner in view of Cartier (US 4,314,409).  Werner discloses the claimed invention, as rejected above except for the claimed spiral wing and conical lint compression portion.  Cartier, another clothes dryer, discloses those features at column 3 lines 1-21.  It would have been obvious to one skilled in the art to combine the teachings of Werner with the teachings of Cartier for the purpose of compacting and transporting lint from a clothes dryer.
Double Patenting
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 10,077,528. Although the claims at it would have been an obvious matter of design choice to recite the claimed invention without the claim patented screw, since both claimed inventions perform with the same structure and function regardless of the screw.  Please see below for a more detailed analysis of the claims as construed in light of the same inventive entities response.
Response to Arguments
Applicant's arguments filed January 18, 2021 have been fully considered but they are not persuasive.
Double Patenting rejection
Applicants’ arguments merely recite the present claimed invention and the patented claimed invention without showing any structural or functional different between the patent claims and current application claims.
Examiner reasonably and broadly construes claim language, in light of the specification, to be met by the patent claims.  Current application claim 1 recites “a foreign-substance separating plate” which is the same as the patented “plate shaped contact rib extending in … [a] direction of the lint filter” because lint is a foreign substance and the patented direction extension is a separating, as claimed in the current application.  Since both the current claim and the patented claim recite plates, it would be an obvious matter of design choice to recite the same structure and function using different recitations.  In fact current claim 1 is more broadly and generically claimed than patented claim 1 such that the structure and function is encompassed by the patented claim.
Likewise, current claim 20 recites “a lint compression portion” which is the same as patent claim 1 “elastic member … contactable with at least a part of … the lint filter” .
The double patenting rejection is maintained because applicants’ arguments fail to comply with 37 CFR 1.111(b) because those arguments amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
The double patenting rejections are maintained.
35 USC § 102 Rejections
Examiner reasonably and broadly construes the claims, in light of the accompanying specification, to be anticipated by Werner as rejected above and explained below.
As rejected, the claimed “foreign substance separating plate” is construed to be a lint screen as illustrated in figures 2, 3, and 6.  This claim construction is reasonable and 42 (expressly disclosed in column 2 line 57), spacer 56 (expressly disclosed in column 2 line 51), and handle 46 (expressly disclosed in column 2 line 27) does not meet the claim recitation, as rejected.  Nothing in the claim language shows a structural or functional difference from what is disclosed in Werner.  
Applicants’ arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
The anticipatory rejections are maintained.
35 USC § 103 Rejections
Examiner reasonably and broadly construes the claims, in light of the accompanying specification, to be anticipated by Werner as rejected above and explained below.
Applicants argue that primary reference Werner does not teach every element claimed.  However, as rejected, Werner was not cited to teach every element claimed, but rather that it would have been obvious to one skilled in the art to combine the teachings of secondary reference Cartier to obviate the claimed invention.  Both Werner 
The obviousness rejections are maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN MICHAEL GRAVINI whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached on 571 272 3607.  Examiner’s other supervisor within the same art unit include Mary McManmon who can be reached at 571-272-6007 and Kenneth Rinehart who can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEPHEN M GRAVINI/Primary Examiner, Art Unit 3753